                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

EARNEST LEE TUCKER                                                                 PLAINTIFF

v.                                 Case No. 4:18-cv-04134

NANCY A. BERRYHILL
Acting Commissioner, Social Security Administration                              DEFENDANT

                                           ORDER

       Before the Court is the Report and Recommendation filed August 2, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 13). On February 15, 2018, an Administrative Law Judge (“ALJ”) entered a decision

denying Plaintiff’s applications for Social Security disability benefits. On September 24, 2018,

Plaintiff filed an appeal with this Court, challenging the ALJ’s decision. Upon review, Judge

Bryant has found that the ALJ’s decision was not supported by substantial evidence.

Consequently, Judge Bryant recommends that the ALJ’s decision denying Plaintiff benefits be

reversed and remanded.

       Defendant has not filed objections to the Report and Recommendation, and the time to

object has passed. See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and

Recommendation (ECF No. 13) in toto. Accordingly, the ALJ’s decision denying Plaintiff benefits

is REVERSED AND REMANDED.

       IT IS SO ORDERED, this 19th day of August, 2019.


                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge
